                 Case 2:17-cr-00055-TLN Document 88 Filed 06/02/20 Page 1 of 5



 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   ROGER YANG
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 2:17-cr-00055-TLN
12                                    Plaintiff,
                                                             STIPULATION AND [PROPOSED]
13   v.                                                      PROTECTIVE ORDER BETWEEN
                                                             THE PARTIES REGARDING
14   DILESH SHARMA,                                          DISCOVERY
15                                    Defendant.
16

17                                                  STIPULATION

18            The discovery in this case contains information and statements about child victim(s) and

19 child witness(es), as those terms are defined in the Child Victims’ and Child Witnesses’ Rights Act

20 (“the Act”), 18 U.S.C. § 3509. Specifically, the Act defines a “child” as “a person who is under the

21 age of 18, who is or is alleged to be” either “a victim of a crime of physical abuse, sexual abuse, or

22 exploitation” or “a witness to a crime committed against another person.” 18 U.S.C. § 3509(a)(2).

23            18 U.S.C. § 3771(a)(8) requires that a crime victim’s dignity and privacy be respected, and

24 the Act, 18 U.S.C. § 3509, requires that certain measures be taken to protect child victims’ and child

25 witnesses’ privacy. Specifically, the Act provides under (d) Privacy Protection:

26            (1) Confidentiality of information.—

27                    (A) A person acting in a capacity described in subparagraph (B) in connection with a

28                    criminal proceeding shall--
          Stipulation and [Proposed] Protective Order    1
          2:17-cr-00055-TLN
                 Case 2:17-cr-00055-TLN Document 88 Filed 06/02/20 Page 2 of 5



 1                          (i) keep all documents that disclose the name or any other information

 2                          concerning a child in a secure place to which no person who does not have

 3                          reason to know their contents has access; and

 4                          (ii) disclose documents described in clause (i) or the information in them that

 5                          concerns a child only to persons who, by reason of their participation in the

 6                          proceeding, have reason to know such information.

 7                  (B) Subparagraph (A) applies to—

 8                          (i) all employees of the Government connected with the case, including

 9                          employees of the Department of Justice, any law enforcement agency

10                          involved in the case, and any person hired by the Government to provide

11                          assistance in the proceeding;

12                          (ii) employees of the court;

13                          (iii) the defendant and employees of the defendant, including the attorney for

14                          the defendant and persons hired by the defendant or the attorney for the

15                          defendant to provide assistance in the proceeding; and

16                          (iv) members of the jury.

17          (2) Filing under seal.—All papers to be filed in court that disclose the name of or any other

18          information concerning a child shall be filed under seal without necessity of obtaining a court

19          order. The person who makes the filing shall submit to the clerk of the court—

20                  (A) the complete paper to be kept under seal; and

21                  (B) the paper with the portions of it that disclose the name of or other information

22                  concerning a child redacted, to be placed in the public record.

23          The parties want to avoid the unauthorized disclosure of protected information and

24 adequately protect the privacy rights of all victims and child witnesses, Plaintiff United States of

25 America, by and through its counsel of record, and defendant DILESH SHARMA, by and through

26 his counsel of record, hereby stipulate as follows:

27          1.      This Court may enter protective orders pursuant to Fed. R. Crim. P. 16(d), 18 U.S.C.

28 §§ 3509(d)(3) and 3771(a), and its general supervisory authority.
        Stipulation and [Proposed] Protective Order      2
        2:17-cr-00055-TLN
                 Case 2:17-cr-00055-TLN Document 88 Filed 06/02/20 Page 3 of 5



 1          2.      This Stipulation and Order pertains to all discovery provided to or made available to

 2 Defense Counsel that contains the name of or information about a victim or child witness (hereafter,

 3 collectively known as “protected discovery”), and is applicable beginning on the date this Stipulation

 4 and Order is executed by the Court. Counsel will make her best effort to regain physical possession

 5 of protected discovery.

 6          3.      Defense counsel shall not disclose any of the protected discovery or its contents

 7 directly or indirectly to any person other than their respective defendant/client, potential witnesses

 8 that they are interviewing or preparing for trial, counsel for those witnesses, or anyone employed by

 9 defense counsel (such as attorneys, paralegals, secretaries, experts, investigators, and law clerks) in

10 connection with the representation of the defendant in this criminal case.

11          4.      Defendant may view the protected discovery in the presence of defense counsel, but

12 may not retain a copy or otherwise disseminate the contents.

13          5.      The protected discovery and information therein may only be used in connection with

14 the litigation of this case and for no other purpose. The protected discovery is now and will forever

15 remain the property of the United States Government. Defense counsel will return the discovery at

16 the conclusion of either the case or defense counsel’s document retention obligations, whichever

17 comes later.

18          6.      In the event that the defendant obtains substitute counsel, undersigned defense

19 counsel agrees to return all protected discovery provided under this order to government counsel, in

20 order that the government may arrange for substituted counsel to sign the order and the reissuance of

21 the protected discovery to new counsel.

22          7.      Defense counsel will store the protected discovery in a secure place and will use

23 reasonable care to ensure that it is not disclosed to third persons in violation of this agreement or 18

24 U.S.C. § 3509(d).

25          8.      If defense counsel makes, or causes to be made, any further copies of any of the

26 protected discovery, defense counsel will ensure that the following notation is inscribed on each

27 copy or incorporated onto electronic files (efiles): “CONFIDENTIAL – May Not Be Disseminated

28 Except in Accordance With Court Protective Order.” Efiles shall be encrypted.
        Stipulation and [Proposed] Protective Order     3
        2:17-cr-00055-TLN
                  Case 2:17-cr-00055-TLN Document 88 Filed 06/02/20 Page 4 of 5



 1           9.      If defense counsel releases custody of any of the protected discovery, or authorized

 2 copies thereof, to any person described in paragraph three, defense counsel shall provide such

 3 recipients with copies of this Order and advise that person that the protected discovery is the

 4 property of the United States Government, that the protected discovery and information therein may

 5 only be used in connection with the litigation of this case and for no other purpose, and that an

 6 unauthorized use of the discovery may constitute a violation of law and/or contempt of court. The

 7 parties agree that Defense Counsel, defense investigators and support staff shall not allow the

 8 defendant or any witness to copy or otherwise retain the contents of the protected discovery.

 9           10.     Defense counsel shall advise government counsel of any subpoenas, document

10 requests or claims for access to the protected discovery by third parties in order that the government

11 may take action to resist or comply with such demands as it may deem appropriate.

12           11.     Defense counsel shall be responsible for advising the defendant, or her client, her

13 employees and other members of the defense team, and defense witnesses of the contents of this

14 Stipulation/Order. Defense counsel shall not provide or make available to any person described in

15 paragraph three the protected discovery until that individual agrees in writing to be bound by the

16 contents of this Stipulation/Order. Defense counsel shall maintain a copy of the written agreement

17 as well as a list of any and all persons to whom the protected discovery is disclosed.

18           12.     The parties agree to abide by 18 U.S.C. § 3509(d)(2) with regard to court filings.

19           13.     Pursuant to 18 U.S.C. § 3771(a), the name of any crime victim shall be redacted in

20 any public court filing.

21           14.     If it becomes necessary to refer to a victim or child witness during any public court

22 proceeding or in a public court filing, the parties shall use agreed upon pseudonyms of “victim 1” or

23 “witness 1,” et sequentia.

24 ///

25 ///

26 ///

27 ///

28 ///
         Stipulation and [Proposed] Protective Order    4
         2:17-cr-00055-TLN
               Case 2:17-cr-00055-TLN Document 88 Filed 06/02/20 Page 5 of 5



 1          15.     Nothing in this stipulation and order shall preclude a party from seeking a more

 2 restrictive protective order or other court order with regard to particular discovery items.

 3 IT IS SO STIPULATED.

 4 DATED: June 1, 2020                     McGREGOR W. SCOTT
                                           United States Attorney
 5

 6                                    By: /s/ Rosanne Rust ____________
                                          ROSANNE L. RUST
 7                                        Assistant United States Attorney
 8 DATED: June 1, 2020

 9                                         /s/ Candice L. Fields_________________
                                           CANDICE FIELDS
10                                         Counsel for Defendant DILESH SHARMA
11

12

13                                                   ORDER
14
            IT IS SO FOUND AND ORDERED this 2nd day of June, 2020.
15

16                                         ____________________________________
                                           EDMUND F. BRENNAN
17                                         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
       Stipulation and [Proposed] Protective Order     5
       2:17-cr-00055-TLN
